Name: Commission Regulation (EEC) No 1586/82 of 21 June 1982 amending and derogating from Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/24 Official Journal of the European Communities 22. 6. 82 COMMISSION REGULATION (EEC) No 1586/82 of 21 June 1982 amending and derogating from Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables not to jeopardize the said processors interests, provi ­ sion should be made, subject to certain conditions, for forwarding the said contracts in respect of the 1982/83 marketing year after the date of delivery ; Whereas Article 1 (2) cited above, fixed time limits for concluding processing contracts, particularly for toma ­ toes, peaches, Morello, hard cherries and other sweet cherries ; whereas, in order to take account of the disposal of the harvest of those products, it has been found appropriate to defer the time limits for conclu ­ ding the contracts in question for the 1982/83 marke ­ ting year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 1919/81 (4), fixed the time limit for conclu ­ sion of processing contracts for peaches ; whereas, in view of the special characteristics of disposal of production in a number of Member States of the Community, it is appropriate to alter that date ; whereas the said paragraph fixed the delivery period for Williams pears and it is appropriate to alter that period to take account of changes which have taken place in the duration of that selling period ; Whereas, following the extension of the time limit for conclusion of contracts in respect of peaches, it is necessary similarly to adapt the time limit for conclu ­ sion of supplementary agreements concerning that product ; Whereas Article 2 of Regulation (EEC) No 1530/78 requires copies of processing contracts to be forwarded, before the date on which they are to take effect, to the designated agency ; Whereas, owing to the special circumstances in which the aid and minimum price for cherries were fixed for the 1982/83 marketing year, a proportion of contracts could only be concluded fairly late and at short notice ; whereas the said contracts provided, in general, for performance in the short term ; whereas the processors in question were therefore unable to forward copies of the contracts to the designated agen ­ cies before delivery of the products ; whereas, in order Article 1 Article 1 (2) and (3) of Regulation (EEC) No 1530/78 are hereby replaced by the following : '2. Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deli ­ vered to the industry during the period 1 July to 15 November,  before 15 June in France, Italy and Greece and before 11 July in the other Member States for peaches to be delivered to the industry during the period 1 July to 15 October,  before 10 August in respect of Williams pears to be delivered to the industry during the period 15 July to 15 December,  before 25 August in respect of prunes derived from 'prunes d'Ente' to be delivered to the industry during the period 5 September to 31 December,  before 31 May in France, Italy and Greece and before 11 July in the other Member States for hard cherries and other sweet cherries to be delivered to the industry during the period 12 May to 15 September, (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118 , 30 . 4. 1981 , p . 10 . (3) OJ No L 179, 1 . 7. 1978, p . 21 . (4) OJ No L 189, 11 . 7. 1981 , p. 22. 22. 6. 82 Official Journal of the European Communities No L 178/25 However, for dried plumes (prunes d Ente) and cher ­ ries this limit shall be fixed at 30 %. Article 2  before 1 1 July in respect of Morello cherries to be delivered to the industry during the period 20 May to 15 September. The Member States may, however, advance the time limit for concluding contracts for tomatoes. 3 . During the periods referred to in paragraph 2, the contracting parties may decide to increase, by means of a supplementary written agreement, the quantities initially specified in the contract. Such agreements shall be concluded not later than : The following paragraph is hereby added to Article 2 of Regulation (EEC) No 1530/78 : 'However, for the 1982/83 marketing year, contracts concluded for cherries may be forwarded, even after the date on which they take effect, to the said agency not later than 8 July 1982, provided that the checks provided for in Article 4 (3) of Regulation (EEC) No 1530/78 have been carried out.'  15 September in respect of tomatoes, Article 3 By way of derogation from the first subparagraph of Article 1 (2) of Regulation (EEC) No 1530/78 , contracts for the 1982/83 marketing year may be concluded up to 15 July in respect of Morello, hard cherries and other sweet cherries, peaches and toma ­ toes.  15 August in respect of peaches in France, Italy and Greece and 1 September in the other Member States,  15 September in respect of Williams pears,  15 November in respect of dried plums (prunes d'Ente),  15 August in respect of hard-fleshed heart cherries and other sweet cherries,  31 August in respect of Morello cherries.' The agreements must be for a maximum amount of 20 % of initial quantities envisaged in contracts. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1982. For the Commission Poul DALSAGER Member of the Commission